Citation Nr: 0033856	
Decision Date: 12/28/00    Archive Date: 01/03/01	

DOCKET NO.  99-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment of an annual clothing allowance prior 
to August 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1985 to 
August 1987.

This matter arises from various decisions rendered since 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, that denied 
the benefit now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  By rating decision dated in August 1991, the veteran was 
granted service connection for residuals of a right knee 
injury with instability effective April 26, 1991.

2.  The veteran underwent a VA orthopedic examination in 
February 1997.  At that time, he reported to the examining 
physician that he wears a brace on his right knee nearly all 
the time.

3.  The veteran submitted an application for an annual 
clothing allowance in December 1998 based upon his use of a 
right knee brace.

4.  The information furnished by the veteran to a VA medical 
examiner in February 1997 constituted an informal claim that 
subsequently was formalized in December 1998.



CONCLUSION OF LAW

Payment of an annual clothing allowance effective August 1, 
1996, but not earlier, is warranted.  38 U.S.C.A. § 1162 
(West 1991); 38 C.F.R. §§ 3.151, 3.155 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to an annual 
clothing allowance from a date prior to August 1, 1998.  More 
specifically, he asserts that he has been wearing a brace 
since 1992 because of his service-connected right knee 
disability.  He indicates that he was issued an orthosis for 
his right knee in 1992 by the Eisenhower Army Medical Center.  
He further asserts that VA never informed him of his 
potential entitlement to an annual clothing allowance.

The Secretary shall pay a clothing allowance annually to each 
veteran who, because of a service-connected disability, wears 
or uses a prosthetic or orthopedic appliance which the 
Secretary determines tends to wear out or tear the clothing 
of the veteran.  See 38 U.S.C.A. § 1162.  The application for 
clothing allowance must be filed within 1 year of the 
anniversary date (August 1) for which entitlement is 
initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within 1 year of such date.  It is within this context that 
the veteran's claim for a clothing allowance prior to 
August 1, 1998 must be evaluated.

The facts in this case are as follows.  The veteran 
originally was granted service connection for residuals of 
injury to his right knee with attendant instability effective 
April 26, 1991; a 10 percent disability evaluation was 
assigned at that time.  The veteran applied for an increased 
disability evaluation for his service-connected right knee 
disability in January 1997.  In response, he was afforded a 
VA orthopedic examination on February 20, 1997.  He related a 
history of a right knee injury while playing basketball to 
the examining physician, and indicated also that he wears a 
brace on his right knee nearly all the time.  The veteran 
then submitted a formal application for an annual clothing 
allowance in December 1998.  Based upon this, VA authorized 
an annual clothing allowance effective August 1, 1998.

The disposition of the veteran's appeal hinges upon the date 
that he filed an application for an annual clothing 
allowance.  In this regard, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151.  However, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  See 
38 C.F.R. § 3.155.  Once a claim is received, VA is required 
to apply all relevant law in adjudicating the claim even 
though not raised by the appellant.  See Shockley v. West, 
11 Vet. App. 208, 214 (1998) (citing EF v. Derwinski, 
1 Vet. App. 324, 326 (1991)); see also Collier v. Derwinski, 
2 Vet. App. 247, 251 (1992) (wherein the United States Court 
of Appeals for Veterans Claims (Court) held that although an 
appellant may not have filed the specific form asking for a 
particular benefit (in that case individual unemployability), 
an informal claim was raised because the veteran had 
continually stated that he was unable to work due to his 
service-connected disability).  Moreover, VA is obliged to 
infer a claim for a given benefit even where the veteran has 
not placed his eligibility at issue so long as there is 
ostensible entitlement.  See Akles v. Derwinski, 
1 Vet. App. 118, 121 (1991).  Once an informal claim has been 
filed, VA has a duty to forward the claimant the appropriate 
application form pursuant to 38 C.F.R. § 3.155(a).  If this 
is not done, the 1-year period for filing a formal 
application is not triggered, and the "informal claim must be 
accepted as the application for purposes of establishing the 
effective date under 38 U.S.C.A. § 5110 (West 1991).  See 
Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992); see also 
Hamilton v. Brown, 4 Vet. App. 528, 544-545 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994).

In the instant case, the veteran informed a VA physician that 
he wore a brace on his right knee during the VA orthopedic 
examination conducted in February 1997.  This information 
reasonably raised a claim of entitlement to an annual 
clothing allowance.  See Akles, 1 Vet. App. at 121; 38 C.F.R. 
§ 3.155.  It was at this point that VA had a duty to inform 
the veteran of his potential entitlement to this benefit.  VA 
was obliged to forward the veteran an application form to be 
executed within 1 year of its receipt.  See 38 C.F.R. 
§ 3.155(a).  However, because the veteran was not furnished 
with the appropriate application form, his informal claim 
remained pending until he submitted a formal application in 
December 1998.  See Quarles, 3 Vet. App. at 137.  By 
submitting a formal application in December 1998, the veteran 
established February 20, 1997 as the date upon which his 
application for an annual clothing allowance was filed.  
However, his February 20, 1997 application is acceptable only 
to effect payment of the clothing allowance becoming due on 
August 1, 1996, because the application was filed within 
1 year of that date.  See 38 U.S.C.A. § 1162.

As a final matter, the Board notes the veteran's contention 
that because he has worn a right knee brace since 1992, VA 
should authorize him a clothing allowance retroactive to that 
timeframe.  However, the brace originally issued to the 
veteran was not authorized by VA, but instead, by an outside 
agency.  VA had no way of knowing that this had occurred.  
Moreover, VA has no duty to notify every claimant of all 
benefits to which he is potentially entitled.  Absent some 
form of notice to VA of the veteran's use of a right knee 
brace prior to February 20, 1997, an annual clothing 
allowance for any period prior to August 1, 1996 is not 
warranted.


ORDER

An effective date of August 1, 1996, but not earlier, for 
entitlement to an annual clothing allowance is granted.


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

